       CASE 0:20-cv-02503-MJD-LIB Doc. 108 Filed 03/11/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



AARYANA MALCOM, et al.,

                    Petitioners,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Civil File No. 20-2503 (MJD/LIB)

M. STARR, et al.,

                    Respondents.

Teresa Nelson, Isabella Salomão Nascimento, Ian Bratlie, and Clare Diegel,
American Civil Liberties Union of Minnesota, and Wallace G. Hilke, Jonathan M.
Bye, and Leita Walker, Ballard Spahr LLP, Counsel for Petitioners.

Erin M. Secord and Ann M. Bildtsen, Assistant United States Attorneys, Counsel
for Respondents.

I.    INTRODUCTION

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Leo I. Brisbois dated January

15, 2021 [Docket No. 85]. Petitioners filed objections to the Report and

Recommendation. Pursuant to statute, the Court has conducted a de novo

review upon the record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). The Court has

considered the entire record, including Petitioners’ recently filed Reply in

                                         1
       CASE 0:20-cv-02503-MJD-LIB Doc. 108 Filed 03/11/21 Page 2 of 10




support of their habeas petition. Based upon that review, the Court adopts

Sections I, II, III, IV(A)-(B), V, and VI of the Report and Recommendation. The

Court declines to adopt Section IV(C) because, without subject matter

jurisdiction, the Court cannot reach the merits of Petitioners’ claims.

II.   BACKGROUND

      The factual background and procedural history of this case is accurately

set forth in the Report and Recommendation. The Court notes these additional

relevant facts have occurred since the Report and Recommendation was issued:

      On January 19, 2021, Petitioners Kristina Bohnenkamp and Cassandra

Kasowksi were granted clemency by President Trump and were released from

FCI Waseca on January 20. (Third Cummins Decl. ¶ 3.) Therefore, their claims

are moot.

      Four Petitioners were among 100 FCI Waseca inmates inoculated with the

first dose of the Moderna COVID-19 vaccine during the week of January 19, 2021.

(Third Cummins Decl. ¶ 5.) Two additional Petitioners were offered the first

dose of the Moderna COVID-19 vaccine during the week of January 19 and

refused to be inoculated. (Third Cummins Decl. ¶ 5.) Thus, only six Petitioners

remain in custody at FCI Waseca, who are unvaccinated and have not yet had



                                         2
       CASE 0:20-cv-02503-MJD-LIB Doc. 108 Filed 03/11/21 Page 3 of 10




the opportunity to be vaccinated. (Id.) As of February 11, FCI Waseca had three

inmate cases of COVID-19 and no staff cases. (Id. ¶ 4.)

III.   DISCUSSION

       A.    Legal Standard

       Pursuant to 28 U.S.C. § 2241(a), “[w]rits of habeas corpus may be granted

by the Supreme Court . . . the district courts and any circuit judge within their

respective jurisdictions.” “A petitioner may attack the execution of his sentence

through § 2241 in the district where he is incarcerated.” Matheny v. Morrison,

307 F.3d 709, 711 (8th Cir. 2002). “[H]abeas corpus is an extraordinary remedy

typically available only when the petitioner has no other remedy.” Archuleta v.

Hedrick, 365 F.3d 644, 648 (8th Cir. 2004) (citation omitted).

       The essence of habeas corpus is an attack by a person in custody
       upon the legality of that custody. If the prisoner is not challenging
       the validity of his conviction or the length of his detention, such as
       loss of good time, then a writ of habeas corpus is not the proper
       remedy.

Kruger v. Erickson, 77 F.3d 1071, 1073 (8th Cir. 1996) (citations omitted).

       “Where petitioner seeks a writ of habeas corpus and fails to attack the

validity of his sentence or the length of his [] custody, the district court lacks the

power or subject matter jurisdiction to issue a writ.” Id.



                                           3
       CASE 0:20-cv-02503-MJD-LIB Doc. 108 Filed 03/11/21 Page 4 of 10




      B.    Whether a Petition for Writ of Habeas Corpus Can Be Combined
            with a Civil Complaint

      The Report and Recommendation stated that, based on Petitioners’ initial

filing, they appeared to be attempting to raise both habeas and civil claims in the

same action and noted that litigants cannot raise civil conditions-of-confinement

claims and habeas release claims in the same action. (R&R at 5.) The Report and

Recommendation then noted that, during oral argument, Petitioners clarified

that they were only asserting a habeas petition seeking habeas release, so it

proceeded to address their motion through the habeas lens. (Id.) The Court

adopts the reasoning found in the Report and Recommendation.

      Petitioners now argue that their initial filing document should be

construed as a combination of a class-action petition for writ of habeas corpus

seeking immediate release from custody due to violations of Petitioners’ rights

under the Eighth Amendment and the Rehabilitation Act and also as a class-

action civil complaint seeking declaratory and prospective injunctive relief based

on violations of Petitioners’ rights under the Eighth Amendment, the

Rehabilitation Act, and the Administrative Procedure Act (“APA”).

      The Court holds that Petitioners cannot pursue a combined § 2241 petition

and civil complaint in this matter. As many other cases from this District have


                                         4
       CASE 0:20-cv-02503-MJD-LIB Doc. 108 Filed 03/11/21 Page 5 of 10




noted, habeas petitions and civil complaints have different and incompatible

rules regarding service of process, discovery, and even filing fees. See, e.g.,

Smith v. Fikes, No. 20-CV-1294 (JRT/TNL), 2020 WL 6947848, at *1 (D. Minn. Oct.

12, 2020) (Leung, M.J.), report and recommendation adopted, No. CV 20-1294

(JRT/TNL), 2020 WL 6947433 (D. Minn. Nov. 25, 2020) (Tunheim, C.J.). Most

significantly, civil complaints filed by prisoners, unlike habeas petitions, are

subject to the Prison Litigation Reform Act (“PLRA”), which sets forth wholly

different rules and procedures that would apply to Petitioners’ claims. For

example, Petitioners seek release from prison based on the threat from COVID-19

based on overcrowding. The PLRA requires a special three-judge panel to be

requested and convened to decide whether prisoners should be released from

prison based on illegal conditions of confinement caused by overcrowding. See

18 U.S.C. § 3626(a)(3). The PLRA also requires that there be evidence of a prior

court order with less intrusive relief that failed to remedy the deprivation of the

federal right sought to be remedied after the prison defendants had a reasonable

amount of time to comply. Id. § 3626(a)(3)(A). Additionally, the only proper

respondent to a prisoner § 2241 habeas petition is the warden of the BOP facility

where the prisoner is being held. See, e.g., Payen v. Jett, 610 F. App’x 594 (8th



                                          5
        CASE 0:20-cv-02503-MJD-LIB Doc. 108 Filed 03/11/21 Page 6 of 10




Cir. 2015); Simon v. L. LaRiva, No. 16CV00146ADMTNL, 2016 WL 1626819, at *3

(D. Minn. Mar. 10, 2016), report and recommendation adopted, No. CV 16-146

ADM/TNL, 2016 WL 1610603 (D. Minn. Apr. 21, 2016). Here, Petitioners brought

suit not only against the warden, M. Starr, but also Michael Carvajal, the

Director of the Bureau of Prisons and have emphasized the importance of the

BOP as a defendant in their case. (See, e.g., [Docket No. 89] Jan 6, 2021 Transcript

(“Tr.”) 16.)

       The Court rejects Petitioners’ request to stay the civil portion of their

lawsuit while they pursue their habeas claim. The cases upon which they rely

are inapposite, involving pro se state prisoners seeking restoration of good time

credit and money damages for denial of their good time credits who had failed to

exhaust state remedies and faced a statute of limitations issue if their § 1983

claims were dismissed rather than stayed while they pursued exhaustion of state

remedies. See Jones v. Smith, 835 F.2d 175, 175 (8th Cir. 1987); Offet v. Solem, 823

F.2d 1256, 1261 (8th Cir. 1987). Petitioners face no statute of limitations issues,

are represented by able counsel, and have no state remedies to exhaust. Most

importantly, the civil relief Petitioners seek, such as release based on prison

conditions, require compliance with special PLRA procedures, such as a three-



                                           6
          CASE 0:20-cv-02503-MJD-LIB Doc. 108 Filed 03/11/21 Page 7 of 10




judge panel. See 18 U.S.C. § 3626(a)(3). These claims cannot be combined into a

§ 2241 habeas petition that is decided by a single judge with entirely different

procedural requirements.

      C.       Section 2241 Jurisdiction

      Having established that Petitioners solely seek relief through a § 2241

habeas petition, the Court holds that it does not have jurisdiction to address their

claims.

      The Eighth Circuit holds that a prisoner may not assert a constitutional

claim relating “to the conditions of his confinement” in a “habeas petition.”

Spencer v. Haynes, 774 F.3d 467, 470 (8th Cir. 2014). See also id. at 470, 471 n.6

(noting that there is a circuit split on this issue and that the Eighth Circuit holds

that conditions of confinement claims are not cognizable in a habeas petition).

“If the prisoner is not challenging the validity of his conviction or the length of

his detention, such as loss of good time, then a writ of habeas corpus is not the

proper remedy.” Kruger v. Erickson, 77 F.3d 1071, 1073 (8th Cir. 1996) (internal

citations omitted). When a prisoner files a “document [that] alleges that

prisoners at the institution where he is confined have been made subject to

unsafe living conditions, and he seeks relief on that basis,” that document is

appropriately categorized as a civil complaint rather than a habeas petition.
                                           7
       CASE 0:20-cv-02503-MJD-LIB Doc. 108 Filed 03/11/21 Page 8 of 10




Smith v. Fikes, No. 20-CV-1294 (JRT/TNL), 2020 WL 6947848, at *1 (D. Minn. Oct.

12, 2020), report and recommendation adopted, No. CV 20-1294 (JRT/TNL), 2020

WL 6947433 (D. Minn. Nov. 25, 2020). See also, e.g., Hallinan v. Scarantino, 466

F. Supp. 3d 587, 601-04 (E.D.N.C. 2020) (holding that when “Petitioners’

substantive legal claim is that respondents violated the Eighth Amendment to

the United States Constitution by failing to adequately protect against the spread

of coronavirus at FCC-Butner” and there is “no set of conditions [that] can

remedy the alleged constitutional violations,” the claim is not cognizable in a §

2241 proceeding because the petitioners are challenging their conditions of

confinement as opposed to the fact or length of their sentences based on “the

validity of their sentences or convictions, or the FBOP’s administrative

calculation of their release dates” and holding that the PLRA applies to prisoner

claims for injunctive relief, including release, based on Eighth Amendment

violations).

      If Petitioners seek release or another remedy based on their conditions of

confinement, they must bring a civil rights complaint, which will be governed by

the PLRA. Unlike in the civil detainee cases cited by Petitioners, Petitioners have

a legal avenue available to pursue their conditions of confinement claims and



                                         8
        CASE 0:20-cv-02503-MJD-LIB Doc. 108 Filed 03/11/21 Page 9 of 10




requests for injunctive relief. See 18 U.S.C. § 3626; Raz v. Lee, 343 F.3d 936, 938

(8th Cir. 2003) (holding that “section 702 of the Administrative Procedure Act

(APA) expressly waives sovereign immunity as to any action for nonmonetary

relief brought against the United States”) (citing 5 U.S.C. § 702); Taylor v. Rice,

No. CIV. 10-4746 SRN/JJG, 2012 WL 246014, at *7 (D. Minn. Jan. 6, 2012), report

and recommendation adopted, No. CIV. 10-4746 SRN/JJG, 2012 WL 246038 (D.

Minn. Jan. 25, 2012) (holding that federal prisoner may bring a claim for

injunctive relief against BOP officials in their official capacities for ongoing

violations of the Eighth Amendment based on sovereign immunity waiver in

APA).

        The PLRA explicitly provides a vehicle for prisoners seeking release from

custody based on illegal conditions of confinement caused by overcrowding. See

18 U.S.C. § 3626. This is the relief Petitioners request here – release from BOP

custody because, they claim, there are no conditions that would make custody at

FCI Waseca legal under the Eighth Amendment and Rehabilitation Act due to

crowding of prisoners. As the Supreme Court has held: “The authority to order

release of prisoners as a remedy to cure a systemic violation of the Eighth

Amendment is a power reserved to a three-judge district court, not a single-



                                           9
       CASE 0:20-cv-02503-MJD-LIB Doc. 108 Filed 03/11/21 Page 10 of 10




judge district court.” Brown v. Plata, 563 U.S. 493, 500 (2011) (citing 18 U.S.C. §

3626(a)).

      Because Petitioners have asserted a § 2241 habeas petition and none of

their claims are cognizable under § 2241, the Court denies the motion for a

temporary restraining order and dismisses their Petition without prejudice.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS Sections I, II, III, IV(A)-(B), V, and VI of the
         Report and Recommendation of United States Magistrate Judge
         Leo I. Brisbois dated January 15, 2021 [Docket No. 85]. The
         Court declines to adopt Section IV(C) because, without subject
         matter jurisdiction, the Court cannot reach the merits of
         Petitioners’ claims.

      2. Petitioners’ Motion for Temporary Restraining Order [Docket
         No. 6] is DENIED.

      3. The Petition for Writ of Habeas Corpus [Docket No. 1] is
         DENIED and this matter is DISMISSED WITHOUT
         PREJUDICE for lack of jurisdiction.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: March 11, 2021                  s/Michael J. Davis
                                       Michael J. Davis
                                       United States District Court



                                         10
